

116 HR 6298 IH: COVID-19 WIC Response Act of 2020
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6298IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Mr. Thompson of Pennsylvania (for himself and Ms. Schrier) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo waive and defer certain requirements under the special supplemental nutrition program for women, infants, and children during certain emergencies, and for other purposes.1.Short titleThis Act may be cited as the COVID-19 WIC Response Act of 2020. 2.Physical presence waiver under WIC during certain public health emergencies(a)Waiver authority(1)In generalNotwithstanding any other provision of law, the Secretary may grant a request described in paragraph (2) to—(A)waive the requirement under subsection (d)(3)(C)(i) of section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(3)(C)(i)); and(B)defer anthropometric and bloodwork requirements necessary to determine nutritional risk under such section. (2)RequestA request described in this paragraph is a request made to the Secretary by a State agency to waive, on behalf of the local agencies served by such State agency, the requirements described in paragraph (1) during any portion of the emergency period (as defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g))) beginning on or after the date of the enactment of this section.(b)Reports(1)Local agency reportsEach local agency that uses a waiver pursuant to subsection (a) shall, not later than 1 year after the date such local agency uses such waiver, submit a report to the State agency serving such local agency that includes the following:(A)A summary of the use of such waiver by the local agency.(B)A description of whether such waiver resulted in improved services to women, infants, and children.(2)State agency reportsEach State agency that receives a waiver under subsection (a), shall, not later than 18 months after the date such State agency received such waiver, submit a report to the Secretary that includes the following:(A)A summary of the reports received by the State agency under paragraph (1).(B)A description of whether such waiver resulted in improved services to women, infants, and children.3.Administrative requirements waiver under WIC(a)Waiver authority(1)In generalNotwithstanding any other provision of law, the Secretary may, if requested by a State agency, modify or waive any qualified administrative requirement with respect to such State agency.(2)Qualified administrative requirementIn this section, the term qualified administrative requirement means an administrative requirement under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) that the Secretary determines—(A)cannot be met by a State agency due to COVID-19; and(B)the modification or waiver of which is necessary to provide assistance under such section.(b)State agency reportsEach State agency that receives a waiver under subsection (a)(1), shall, not later than 1 year after the date such State agency received such waiver, submit a report to the Secretary that includes the following:(1)A summary of the use of such waiver by the State agency.(2)A description of whether such waiver resulted in improved services to women, infants, and children.4.DefinitionsIn this Act:(1)Local agencyThe term local agency has the meaning given the term in section 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)).(2)Nutritional riskThe term nutritional risk has the meaning given the term in section 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)).(3)SecretaryThe term Secretary means the Secretary of Agriculture. (4)State agency The term State agency has the meaning given the term in section 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)).5.SunsetThe authorities under this Act shall expire on July 31, 2020. 